                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                   January 30, 2019
                           UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

HORACE BRIDGES,                               §
TDCJ # 01533071,                              §
                                              §
           Plaintiff,                         §
VS.                                           § CIVIL ACTION NO. 3:17-CV-0373
                                              §
LANNETTE LINTHICUM, et al,                    §
                                              §
           Defendants.                        §

                          ORDER FOR A MARTINEZ REPORT

          Plaintiff Horace Bridges, an inmate at the Texas Department of Criminal Justice–

Correctional Institutions Division (“TDCJ”), filed this civil rights action alleging that the

defendants denied him adequate medical care for his head, neck, and back pain while he

was incarcerated at the Terrell Unit.

          At the Court’s request, Bridges has provided a more definite statement of his

claims (Dkt 15). To supplement the pleadings, and so that the Court can evaluate

Bridges’ claims concerning the alleged denial of adequate medical treatment, the Court

ORDERS the State Attorney General’s Office to provide a report to the Court for its

review within sixty (60) days under Martinez v. Aaron, 570 F.2d 317 (10th Cir. 1987).

See Cay v. Estelle, 789 F.2d 318, 323 & n.4 (5th Cir. 1986) (discussing the utility of a

Martinez report).

          Plaintiff’s motion for appointment of counsel (Dkt. 16) is DENIED at this time

because the Court’s screening of Plaintiff’s complaint is not yet complete. See Dkt. 10, at

2, ¶ 5.


1/2
      The Clerk will provide a copy of this order to the parties. The Clerk shall

further provide a copy of this order, along with a copy of the plaintiff’s complaint

(Dkt. 1), a copy of the Court’s order for more definite statement (Dkt. 12), and the

plaintiff’s more definite statement (Dkt. 15) to Gloria Chandler and Elizabeth Mejia

at Office of the Attorney General for the State of Texas, Law Enforcement Defense

Division, P.O. Box 12548, Austin, Texas 78711-2548, by certified mail, return receipt

requested.

      SIGNED at Galveston, Texas, this 30th day of January, 2019.



                                          ___________________________________
                                          George C. Hanks Jr.
                                          United States District Judge




2/2
